OFFICE OF T’HE A’lTORNEY GENERAL OF            TEXAS

                                AUSTIN




Honozwble Henry c. l$jLe
county      Attorney
HWO county
8ut nertt08, Texa.8

Dmr      Jar. Kylet




                                                   *n 0pinlon or thir
dewmment          o n th e l                         h a a b een   reaeived
from vhfah ve qu

                                            ra a&o the Tmteeea
                                               Sohool Dirtriot
                                                luq teta r io
                                                           o rn
                                                rtudent inth e




                              qwitht IO 60 r0ii0w4t
                         xe the rule or the Boardor Trustees          0r   the
 San litwaos Independent sohool Diatriot sunpending ioF the
 current sohool year a student vho PprrIea rsaaoxmble and valid?
                  In your letter pu olts the8 spplicable Texnr
 statute8 and also a nwabar of mm@ deoided by the @ourt@ at
 this state mwtaining vartoua rular e~tdalirhad by rehool
 b0tird8r0r ths g0vOnrannt
                        or            the   rah00l andr0r th0 dit5Oiplitw
    Bon. mnry 0. KYle - p4P 2


    0r th6 student body. Th6en06 0r w0Lm8et al v. Tmatema,
    et al, 1?2 90. 737, referred to in your 16tteP clearly  holds
    that A rule aatebliahed br e&O31   authOritlea auuh E6 the
    tie in qwation ia WP4PaOmblS      and lnvslld. The oplnSon
    la by ths supremCourt of #iaalealppi    mad vNh   It la per-
    lua a ive,
             It la, of course, not blndln,g in this state.

                     Our courts    hold th8t   aohool autimrltlea
    have a brud 4iooretiort     io promulgating nalm ror the goveaa-
    Httit Or 5UhOOlO Md dlSC$pUJM Or 8tUdOBt5, aI%d it la g0~r-
    srallj,hold that t& ~lailw and upedleney         of a rule eatab-
    lLa&d +y achaol bonrde ior tha oond\rot of the aahool la
    entirely wlthln the jumnt         and dLacretlon of au& boarda
    and v1l.l rmt be cpatuvbod by the court8 unl6aa it clearly
    appear5 th8t th6 pule la rrbltrary       and ttttrassonabl6.
                      St vi11 be Obaermd th8t U&P Artlaln   2904,
     R. C. S., that th6 authority 0r th0 raboo~.bcmrd to suspend
     a ltudttntrr0t5 the privilegse0r the roheolfpr the aumea
     lahoolycr la llaltedto lneorz4.giblh eonduct on the part
    ‘ar the student.
,




                    xt i5 thought th0t th6 0plni0tt 0r the tt0tm
    In the aa*e 0raaeob,   IIaplu,l8 eOundafid cthosa$dcontrol
    our anaverto your qwation.    TherOrom,. VQ thak that pw
    quartian ahourd be, and It Is, sarrsmd la the negative.

                                        r&r5    V6ry   mtly

                                  ATTQRREY(3mIEluL GP rExA

                                                     F--
                                               d4-r’
                                  BY            * B. 2. Price
                                                    Ra6s6tant
    EPP”BT
                AEPROBEDDEC   3, 1942